Citation Nr: 9915517	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residual scarring of the left foot and 
lower leg.  

2.  Entitlement to service connection for a claimed fracture 
of the left ankle.  

3.  Entitlement to service connection for claimed arthritis 
of the left lower extremity.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

The issues of an increased rating for the service-connected 
scars of the left foot and lower leg and service connection 
for arthritis of the left lower extremity arise on appeal 
from an April 1996 decision by the RO.  

In a rating decision of January 1997, the RO granted service 
connection and assigned a 30 percent rating for left leg 
injury residuals with disruption of the venous system, 
effective on September 11, 1995 and denied the veteran's 
claim of service connection for claimed fracture residuals of 
the left ankle.  

A hearing before this Member of the Board was conducted in 
February 1998.  

The Board then remanded the case in March 1998 for further 
development.  





FINDINGS OF FACT

1.  The veteran is not shown to have residual disability due 
to a fracture of the left ankle suffered in service.  

2.  The veteran is not shown to have left leg arthritis due 
to an injury suffered in service.  

3.  The veteran is shown to have numbness and pain to 
pressure involving a scarred region of the left lower leg.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability due to a left ankle 
fracture which was incurred in or aggravated by service or 
left leg arthritis due to disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected residual scarring of the left foot 
and lower leg are met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preservice medical evidence shows that the veteran 
sustained a fracture of the right medial malleolus and a tear 
of the right anterior tibia fibula ligament in December 1955.  

On his entrance examination in August 1965, the veteran 
reported that he had fractured his left ankle in 1953.  No 
residuals of this injury were found.  In July 1967, his left 
lower extremity was run over by a truck.  The left ankle was 
noted to be swollen and tender.  No fracture was found on x-
ray study.  A sprained ankle was diagnosed.  He was treated 
as an outpatient, but a few days later he developed edema of 
the left lower extremity.  A diagnosis of early cellulitis 
was rendered.  He was hospitalized, and the extremity was 
placed in a cast.  At the end of the month, the cast was 
removed.  The discharge examination in January 1968 was 
negative for any complaints or findings related to his left 
lower extremity.

A VA examination was conducted in January 1974.  Examination 
found a slightly discolored nontender scar measuring 1.5-inch 
by 0.5-inch on the mesial portion of the left lower leg and a 
slightly discolored scar measuring 1.5-inch by 0.5-inch above 
the left malleolus.  Left ankle x-rays studies revealed 
findings which were noted to be what could have been the 
residual of an old fracture of the lateral malleolus.  The 
examiner stated that, if it was a fracture, it united without 
any deformity.  X-rays studies of the left foot were 
negative.  Residual scars of the left leg and foot without 
limitation of motion and residuals of old fracture of the 
left lateral malleolus without deformity were diagnosed.  

In 1979, the veteran was diagnosed with thrombophlebitis.  

A VA skin examination was conducted in March 1996.  A color 
photograph of the left lower extremity was included in the 
examination.  No abnormality of the left ankle or left knee 
was found.  A brown scar on the medial aspect of the left 
lower leg measuring 15 by 25 centimeters was noted.  The 
examiner diagnosed a large scar of the left lower extremity 
causing decreased venous return from the left lower extremity 
and left foot, causing edema of the left lower extremity and 
loss of sensation of the distal left medial ankle and foot.  

A VA examination was conducted in July 1996.  The veteran 
gave an inservice history of having his left lower extremity 
run over by a truck tire while in the military and having 
fractured his left tibia/fibula with some shortening of the 
left tibia and fibula.  Since then he had complained of 
problems with swelling in the left lower extremity with the 
development of a venous stasis ulcer on the medial aspect of 
the left lower extremity, difficulty with healing of this 
venous stasis ulcer of the left lower extremity and 
varicosities of the lower extremity on the left.  He also 
complained of shortening of his left tibia/fibula.  He did 
not report difficulty with ranges of motion of the left 
ankle.  A large venous stasis ulcer of the left lower 
extremity measuring about 10 centimeters by 20 centimeters 
was noted.  There was no breakdown of skin or evidence of 
infection.  A large number of small, varicose veins all along 
the lower extremity from about mid-ankle downward was found.  
A photograph of this condition was associated with the 
examination.  The range of motion of the left ankle was 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees.  
This range of motion did not seem to cause any difficulties.  
A 2.5-centimeter shortening of the left lower extremity as 
compared to the right was noted.  Palpation of the dorsalis 
pedis and posterior tibial on the left lower extremity was 
absent.  The skin of the lower extremity on the foot and toes 
appeared normal, except for the varicosities.  Status post 
fracture of the left lower extremity with shortening of the 
left tibia/fibula by 2.5 centimeters, secondary to the 
accident was diagnosed.  The examiner stated that there had 
been disruption of the venous system of the left lower 
extremity resulting in a venous stasis ulcer of the medial 
left aspect of the leg as well as varicose veins of the left 
lower extremity involving the foot, and a resultant edema or 
swelling problem of the left lower extremity, secondary to 
the disruption of the return venous supply of the left foot.  

A March 1998 letter, Thomas D. Dorsey, D.O., stated that the 
inservice crush injury could have caused an ankle fracture 
that was not evident on initial x-rays of the left lower 
extremity.  

A VA examination was conducted in May 1998.  The examiner 
noted that the veteran had numbness in the area of the scar.  
The scarred region was 22 centimeters by 12 centimeters.  The 
scar was noted to have been disfiguring, discolored and 
painful with pressure.  His pulses were 2+ and equal to the 
posterior tibial region.  The range of motion of the left 
ankle is limited to about 5 degrees of dorsiflexion and 
plantar flexion, no eversion capability and 5 degrees of 
inversion.  A progressive loss of ankle range of motion was 
noted, although the examiner noted that the veteran ambulated 
into the exam room with no discernible limp.  The following 
diagnoses were rendered: remote history of crush injury to 
the left lower extremity; sensory loss in the area of soft 
tissue damage; pain syndrome to the medial aspect of the 
ankle consistent with neuritis of the cutaneous branches of 
the saphenous nerve located in the area of tissue 
involvement; and venous valvular incompetency, per a1995 
vascular study, left greater than right.  The examiner noted 
that the veteran claimed that his left ankle had been placed 
in a cast for a couple of months, but that the veteran's 
service medical records revealed that the cast was in place 
for about 15 days.  The examiner also noted that the veteran 
claimed a previous left ankle fracture on his entrance 
examination; however, private medical records showed it was 
actually a previous right ankle fracture.  The examiner noted 
that the area of pain of which the veteran was then 
complaining was not in the area of the putative fracture.  
The alleged fracture was noted to have been on the lateral 
aspect of the ankle, an area, the examiner noted, had never 
been shown to have had an abrasion or a scar.  

The VA examiner also noted that a scar had been observed 
below the lateral malleolus, but not on the lateral malleolus 
and that the in-service x-ray study of the left ankle had 
been normal.  The x-ray report dated in January 1974, quoted 
by a previous examiner as showing an old healed fracture, 
actually noted that the left ankle showed what could be the 
residual of an old fracture of the lateral malleolus and, if 
it were indeed a fracture, the fragments united without any 
deformity.  The examiner noted that this statement had caused 
much confusion over the years.  

The examiner noted that previous examiners had relied on the 
1974 x-ray study suggesting a possibility of a fracture even 
though the veteran's medical history did not show trauma to 
the left lateral malleolus or pain syndrome to the left 
lateral malleolus in any report.  The examiner noted that the 
veteran's pain syndrome was in the region of the scar and in 
the region of the medial aspect of the ankle which was no 
where near the area of the putative fracture in any event.  
In addition, the examiner noted that medical records noted 
that the veteran had suffered a previous left tibia/fibula 
fracture, it had been perpetuated through the chart at 
different times that he had a tibia/fibula fracture.  The 
examiner noted that that area on the x-ray study that 
suggested a possible fracture would not involve both the 
tibial/fibula in any event.  This examiner did not find a 
disparity in leg length, and even if the veteran demonstrated 
such a condition, the inservice injury would not have caused 
such a disparity.  

The VA examiner concluded that there would be no way to 
relate any claimed disparity in leg length to his service-
connected injuries.  At the very most, the examiner opined, 
even if the veteran suffered such a fracture, it was reunited 
without deformity and would not involve a weight-bearing 
bone.  The examiner noted that medical records never recorded 
an abrasion or scar or a complaint of pain in that area.  The 
examiner concluded that there was no evidence to suggest the 
veteran had arthritis or a left ankle fracture.  

Although the examiner dismissed the notion that the veteran 
was suffering from a left ankle fracture, it was noted that 
the veteran had had soft tissue damage down to the level of 
the bone.  The examiner noted that the veteran sustained 
damage from the in-service crush injury to the inner aspect 
of the leg, not in the region of the lateral malleolus which 
is at the distal tip of the fibula.  The examiner believed 
that the veteran had neuritis on the cutaneous branches of 
the saphenous nerve due to soft tissue damage caused by the 
inservice injury.  

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The Board observes that the veteran suffered a serious injury 
to his left lower extremity in service; however, the evidence 
of record shows that the veteran currently does not suffer 
from left ankle fracture residual disability or arthritis of 
the left lower extremity.  The examiner who performed the May 
1998 VA examination has explained that various examiners have 
relied on the January 1974 VA x-ray report that suggested the 
possibility of a fracture without considering the inservice 
x-ray study that was negative for fracture.  In addition, 
this examiner similarly dispelled the notion that the veteran 
ever suffered a tibia/fibula fracture.  The physicians who 
subsequently diagnosed a fracture relied on the history given 
by the veteran and did not discuss the reasoning for the 
statement.  Generally, when a medical opinion relies at least 
partially on the veteran's rendition of his medical history, 
the Board is not bound to accept the medical conclusion, as 
it has no greater probative value than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In addition, the Board finds that arthritis of the ankle has 
not been diagnosed.  As a current left ankle fracture 
disability or related arthritis have not been demonstrated, 
service connection for these conditions cannot be granted.  
The veteran, as a lay witness, is not competent to opine that 
he currently has these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the claims of service connection for a 
claimed fracture of the left ankle or arthritis of the left 
lower extremity.  

The recent VA examination performed in May 1998 disclosed 
that the veteran had a "scarred region" measuring 22 cm. by 
12 cm. on the left lower leg.  The examiner added that it was 
a very tight disfiguring and discolored.  There was numbness 
in that areas, and it was painful to pressure.  The 
assessment included those of remote history of crush injury 
to the left lower extremity and sensory loss in the area of 
soft tissue damage.  Given these findings of pain and related 
decreased sensation in the region of the soft tissue injury, 
the Board concludes that a 10 percent rating is assignable 
for the service-connected residual scarring of the left foot 
and lower leg.  



ORDER

Service connection for a claimed left ankle fracture 
residuals and claimed arthritis of the left lower extremity 
is denied.  

A 10 percent rating for the service-connected residual 
scarring of the left and lower leg is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



